Citation Nr: 0915660	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-03 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a an increased rating for scar of the left 
thigh, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for tinea versicolor, 
currently rated as 30 percent disabling.

3.  Entitlement to service connection for lumbar spine 
disability.

4.  Entitlement to service connection for cervical spine 
disability.

5.  Entitlement to service connection for peripheral 
neuropathy secondary to back disability.

6.  Entitlement to service connection for gastroesophageal 
Reflux Disease (GERD).

7.  Entitlement to service connection for left knee 
degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to March 
1971.  He also served in the United States Army Reserves 
following active duty.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

During his February 2005 RO hearing, the Veteran asserted an 
informal claim for total disability due to unemployability.  
This claim has not been adjudicated by the RO.  It is 
referred to the RO for appropriate action.

The issues of a higher rating for tinea versicolor, and 
entitlement to service connection for lumbar spine 
disability, cervical spine disability, peripheral neuropathy, 
GERD and degenerative joint disease of the left knee are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.






FINDING OF FACT

The Veteran's scar on his left thigh measuring 3 centimeters 
by 1 centimeter is manifested by pain of the scar and muscle 
but is stable, not adhering to underlying tissue and is not 
causing limitation of function.


CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 10 
percent for a painful scar of the left thigh are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.118, 4.73, Diagnostic Codes 7800-7805, 
5315(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  Section 
3.159 has been recently amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23353 (Apr. 30, 2008) (effective for claims pending on 
or after May 30, 2008).

The Veteran was sent a VCAA notice letter in May 2003.  The 
letter provided him with notice of the evidence necessary to 
substantiate his claim, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

Section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the DC 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0 percent to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The May 2003 letter told the Veteran that to substantiate his 
claims he should submit evidence showing that the 
disabilities had worsened.  It also provided examples of the 
types of evidence that he could submit or ask VA to obtain.  

The Veteran has not received notification that evidence 
showing the effect of his disabilities on his employment and 
daily life would aid in substantiating his claims.  Any 
notice error will be presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication and persuade the Court that the purpose of the 
notice was not frustrated, for example by demonstrating "(1) 
that any defect was cured by actual knowledge on the part of 
the claimant, (2) that a reasonable person could be expected 
to understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law." 
Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), 
George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007)  .

The Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.  
Vazquez-Flore, 22 Vet. App. 37 at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing 
her meaningful participation in the adjudication of the 
claim, then it is not prejudicial.  McDonough, supra Overton 
v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

The notice defect does not constitute prejudicial error in 
this case because the Veteran demonstrated actual knowledge 
of the need for evidence of the impact of his disabilities on 
employment and daily life as well as requirements for 
increased evaluations specifically by his testimony during 
his February 2005 hearing and through statements submitted to 
VA in support of his claim by his representative.

The issue currently before the Board are entitlement to 
increased ratings for a scar to the left thigh.  The relevant 
rating criteria does not require specific limitation of 
motion.  

Additionally, the May 2003 VCAA letter provided notice on the 
fourth element of Vazquez-Flores notice by providing examples 
of evidence the Veteran could submit or ask VA to assist in 
obtaining.

In developing his claim, VA seems to have obtained the 
Veteran's service treatment records (STRs), but they are 
currently not included in the file.  The Board finds that a 
remand is warranted in order to obtain these records.  The 
Board notes, however, that adjudication of the Veteran's 
claim for an increased rating for a scar on the left thigh 
can proceed.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

Service treatment records have been obtained.  In addition, 
VA examinations were provided in April 2003 and August 2005.  
The examinations included both a scar and muscle 
examinations.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  There is no reported evidence that has not 
been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Analysis

The Veteran is currently assigned a 10 percent rating under 
38 C.F.R. § 4.118, Diagnostic Code 7804, for his scar on his 
left thigh due to shrapnel injury.  The Veteran and his 
representative assert that the Veteran has underlying muscle 
pain and therefore should be compensated for a separate 
rating for underlying muscle pain.  

The Veteran was afforded a VA examination for his scar in 
August 2003.  The Veteran reported that he did not have pain 
in his left thigh but did have pain in his left knee.  Upon 
examination, the scar measured 2 centimeters by 2 
centimeters.  The scar was nonsensitive and nontender.  The 
area was hyperpigmented, but there was no keloid formation 
and was not deformed.  There was also no adhesions to the 
underlying tissue or tendon damage.  There was also no bone, 
joint or nerve damage.  Muscle strength was 5/5 in the left 
thigh.  There was also no muscle herniation.  The examiner 
stated that there was no loss of muscle function and that the 
Veteran could stand on his toes and heels as well as squat.  
The examiner noted that there was no limitation of range of 
motion of the Veteran's left knee, ankle or hip.  An X-ray 
report showed evidence of degenerative joint disease.  The 
examiner diagnosed the Veteran with shell fragment wound, 
left medial thigh, involving the vastus medialis with a 2 
centimeters by 2 centimeter hypertrophic nontneder scar.  The 
examiner diagnosed the Veteran with post status arthroscopic 
surgery of the left knee with degenerative joint disease with 
limited motion and pain.  

During the Feburary 2005 RO hearing, the Veteran testified 
that his scar was not sentive or tender.  He also stated that 
the pain he experiences is in his knee.

In April 2005, the Veteran was afforded a VA scar 
examination.  The Veteran reported mild pain and pruritus 
associated with the scar.  The Veteran also noted that the 
scar effected his occupation and recreational activities due 
to the pain of the scar because he is unable to put his full 
weight on the left leg.  Upon examination, the scar measured 
3 centimeters by 1 centimeter.  There was mild pain on 
examination but no adherence ot underlying tissue.  The 
texture of the scar is atrophic overlying the entire length 
of the scar.  The scar was stable and there was no breakdown 
of ulceration.  There was depression of the scar on 
palpation.  The scar was superficial with no underlying soft 
tissue damage.  There was no inflammation, edema or 
hypertrophic scar formation.  The coloration of the scar is 
hyperpigmented overlying the entire length of the scar.  
There was no induration or inflexibility of the skin or 
limitation of motion or function.  There was gross 
disfigurement due to the appearance but the scar is not 
visible on a day to day basis.

Also in April 2005, the Veteran was afforded a muscle 
examination for his left thigh injury.  The examiner stated 
that the Veteran  has some residual muscle pain in mucle 
group 15 on the left side.  The examiner found, however, that 
there was no muscle herniation, muscle function loss, joint 
involvement or tendon damage.  

Since the Veteran's scar is located on his left thigh, DC 
7800 is not applicable.  The April 2005 examiner stated that 
the Veteran's scar was superficial, stable and that there was 
no limitation of motion or function due to the scar.  
Therefore, DCs 7801, 7803, or 7805 would not be applicable.  
The Veteran is currently receiving the full rating under DC 
7804 for a superficial painful scars.  

The Veteran and his representative claim that the Veteran 
should be afforded a higher rating due pain in his muscle.  
An April 2005 VA muscle examination includes the only 
objective evidence that the Veteran has muscle pain in his 
thigh.  Specifically, the Veteran stated that he had some 
residual muscle pain.  In contrast, the Veteran testified at 
the February 2005 RO hearing that he had pain in the muscles 
in his knee and that the scar itself was not tender or 
sensitive.  The Board finds that the Veteran reported to the 
August 2003 examiner and testified during his hearing that he 
is experiencing pain in his left knee secondary to his left 
thigh injury.  The issue of whether the Veteran's left knee 
disability is related to the Veteran's service or to a 
service-connected disability is a separate issue and is 
include in the remand below.  Therefore, the Board will 
address the Veteran's complaints of knee pain at this time.  

The Board has considered whether another diagnostic code 
would provide a higher rating.  However, the diagnostic codes 
governing Muscle Group XV provide for the same disability 
ratings for slight and moderate muscle disabilities.  38 
C.F.R. § 4.73, Diagnostic Code 5315.  Therefore, a rating 
under Muscle Group XV is not warranted.

For all the foregoing reasons, there is no basis for staged 
rating of the knee disability under consideration, pursuant 
to Hart, and the claim for an increased rating must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are contemplated by the 
rating criteria.  There is no showing that the Veteran's 
service-connected disabilities present such an exceptional or 
unusual disability picture so as to warrant the assignment of 
initial ratings on an extraschedular basis.  See 38 C.F.R. § 
3.321.  

The Veteran's schedular evaluations are intended to 
compensate him for considerable time lost from employment 
consistent with those evaluations.  38 C.F.R. § 4.1.  There 
is no evidence of marked interference with employment as the 
Veteran is retired.  The evidence also does not show frequent 
periods of hospitalization or other evidence that would 
render impractical the application of the rating schedule. 

In the absence of evidence of exceptional factors for extra-
schedular ratings under 38 C.F.R. § 3.321(b)(1), the Board is 
not required to remand the claims for consideration of 
extraschedular ratings.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for scar of the left thigh, currently 
rated as 10 percent disabling, is denied.


REMAND

Service treatment records are missing from the Veteran's 
claims file.  A September 1980 rating decision and a 
September 2004 Statement of the Case refer to specific 
treatment that the Veteran received while on active duty.  In 
order for the Board to properly adjudicate the Veteran's 
claims for entitlement to service connection, the RO should 
attempt to locate the Veteran's missing records.  Also, the 
Veteran's representative noted that the Veteran served in the 
Army Reserves after active duty.  The RO should also attempt 
to obtain these records.  

Further development is needed before the Board can adjudicate 
the Veteran's claim for a higher rating for his service-
connected tinea versicolor.  A February 2005 private 
treatment record notes that systemic corticosteroids may be 
used for the Veteran's tinea versicolor depending on his 
improvement.  The Veteran's last private treatment record 
included in the claims file is dated September 2006.  That 
record notes a worsening in symptomology.  The Veteran's last 
VA examination for tinea versicolor was in April 2005.  VA's 
duty to assist the veteran includes obtaining a thorough and 
contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).  The RO should attempt to obtain private 
treatment records since Feburary 2005 pertaining to the tinea 
versicolor.  The Veteran should also be afforded a VA 
examination to determine the current symptomology of the 
Veteran's tinea versicolor.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008), which altered the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they pertain 
to increased rating claims.  On remand the RO should provide 
corrective notice in accordance with Vazquez-Flores.  

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to locate the 
Veteran's service treatment records.  All 
attempts should be documented in the 
claims file.  If the RO is unable to 
locate the Veteran's service treatment 
records, the RO should state this fact.

2.  The RO should ensure that the Veteran 
has been provided notice consistent with 
the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) and the Court's recent guidance 
in the cases of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) in 
connection with his claim for an 
increased evaluation for tinea 
versicolor.  

3.  The RO should attempt to obtain all 
private treatment records since February 
2005 pertaining to the Veteran's tinea 
versicolor.

4.  After securing any additional 
treatment records dating since 2005 the 
RO shall arrange for an examination of 
the Veteran's skin disorder by a 
dermatologist to determine the current 
severity of his service connected tinea 
versicolor.  The RO should endeavor to 
schedule the examination during a 
period of flare-up, and the appellant 
should be advised not to apply lotion or 
any other substance which may interfere 
with a thorough examination or diagnosis.  
The claims file must be provided to the 
examiner for review as part of the 
examination.

Provide the examiner with the Veteran's 
claims folder and a copy of this remand.  
The examination report should include the 
percentage of the entire body 
and the percentage of the exposed areas 
affected by the service-connected tinea 
versicolor.  The examination report 
should also note whether corticosteroids 
were used in the last year.  

5.  The Veteran is hereby notified that 
it is his responsibility to report for 
any VA examination, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that 
the Veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

6.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence. If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case (SSOC) and afforded a 
reasonable opportunity to respond before 
the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


